
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11


AMENDED AND RESTATED
CHANGE-IN-CONTROL
AGREEMENT FOR CERTAIN
EXECUTIVES OF SYNAVANT Inc.


PERSONAL AND CONFIDENTIAL   December 20, 2002

Mr. Wayne Yetter
Chairman and Chief Executive Officer
SYNAVANT Inc.
3445 Peachtree Road, NE Suite 1400
Atlanta, GA 30326

Dear Mr. Yetter:

        On October 24, 2000, Synavant Inc. (the "Company") entered into a Tier I
Change-in-Control Agreement for Certain Executives of Synavant Inc. with you
(the "Prior Agreement"). Under the Prior Agreement, the Board of Directors of
the Company (the "Board") recognized that that the possibility of a change in
ownership or control of the Company could result in your departure or
distraction to the detriment of the Company and its stockholders. Additionally,
under the Prior Agreement, the Company determined that your ability to perform
your responsibilities and utilize your talents for the benefit of the Company,
and the Company's ability to retain you as an employee, would be significantly
enhanced if you were provided with fair and reasonable protection from the risks
of a change in ownership or control of the Company. Accordingly, in order to
induce you to remain in the employ of the Company, the Company agreed to provide
you with certain rights in the event of a termination of your employment in
connection with a change in ownership or control of the Company.

        In contemplation of the anticipated sale of assets of the Company and,
immediately thereafter, the merger of the Company (together, the
"Transactions"), the Board has determined that it is in the best interests of
the stockholders of the Company to amend and restate your Prior Agreement. As
you are a skilled and dedicated executive, with important management
responsibilities and talents, the Company believes that its best interests will
be served if you are encouraged to remain with the Company through the closing
of these contemplated Transactions. The Company also believes that the best
interests of its stockholders will further be served if you agree to be bound by
a covenant not to compete and not to solicit employees with the Company and its
successors in interest (both to the assets of the Company and the Company as the
surviving corporation after the merger) through any termination of your
employment and for a specified period of time thereafter, as well as a covenant
not to disclose confidential information and that certain payments and benefits
to which you are entitled under the Prior Agreement are paid to you prior to
December 31, 2002. Accordingly, in order to induce you to remain in the employ
of the Company through the closing of the contemplated transactions and to enter
into the restrictive covenants described in the immediately preceding sentence,
you and the Company agree as follows:

        1.    Term of Agreement.    

        (a)    Generally.    Except as provided in Section 1(b) hereof, (i) this
Agreement shall be effective as of the date hereof and shall continue in effect
through December 31, 2002 and (ii) commencing on January 1, 2003 and each
January 1 thereafter, this Agreement shall be automatically extended for one
additional year unless, not later than September 30th of the preceding year,
either party to this Agreement gives notice to the other that the Agreement
shall not be extended under this Section 1(a).

        (b)    Upon a Change in Control.    If a Change in Control shall have
occurred at any time during the period in which this Agreement is effective,
this Agreement shall continue in effect for (i) the remainder of the month in
which the Change in Control occurred and (ii) a term of 24 months beyond

--------------------------------------------------------------------------------


the month in which such Change in Control occurred (such entire period
hereinafter referred to as the "Protected Period").

        2.    Change in Control; Potential Change in Control.    

        (a)    "Change in Control" Defined.    A "Change in Control" shall be
deemed to have occurred if, during the term of this Agreement:

(i)any Person, as such term is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then-outstanding securities;

(ii)during any period of twenty-four months or less (not including any period
prior to the effective date of this Agreement), individuals who at the beginning
of such period constitute the Board, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 2(a)(i), (iii) or (iv) of
this Agreement, (B) a director nominated by any Person (including the Company)
who publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (C) a director nominated by
any Person who is the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company's securities) whose election by the Board or nomination for election by
the Company's stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or who were new directors (subject to the
exclusions set forth above in this Section 2(a)(ii)) whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

(iii)the stockholders of the Company approve any transaction or series of
transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation and (B) after which
no Person holds 20% or more of the combined voting power of the then-outstanding
securities of the Company (if it is the surviving parent) or such surviving
entity; provided, however, that, if consummation of the corporate transaction
referred to in this Section 2(a)(iii) is subject, at the time of such approval
by stockholders, to the consent of any government or governmental agency or
approval of the stockholders of another entity or other material contingency, no
Change in Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied;

(iv)the stockholders of the Company approve (A) a plan of complete liquidation
of the Company or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets; provided, however, that, if
consummation of any transaction referred to in this Section 2(a)(iv) is subject,
at the time of such approval by stockholders, to the consent of any government
or governmental agency or approval of the stockholders of another entity or
other material contingency, no Change in Control shall occur until such time as
such

2

--------------------------------------------------------------------------------

consent and approval has been obtained and any other material contingency has
been satisfied; or

(v)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred, provided that the Board may impose
limitations on the effects of a Change in Control or the payment of amounts or
benefits under this Agreement if the Change in Control has occurred under this
Section 2(a)(v) and not under other subsections of this Section 2(a).

        (b)    "Potential Change in Control" Defined.    A "Potential Change in
Control" shall be deemed to have occurred if:

(i)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(ii)any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

(iii)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

        (c)    Employee Covenants.    You agree that, subject to the terms and
conditions of this Agreement, in the event of a Potential Change in Control, you
will remain in the employ of the Company until the earliest of (i) a date which
is 180 days after the occurrence of a Potential Change in Control, (ii) the
termination of your employment by reason of Disability (as defined herein) or
(iii) the date on which you first become entitled under this Agreement to
receive the benefits provided in Section 3(b) hereof. You also agree to be bound
by, and that your payments provided in Section 3(b) and 5(a) are subject to your
compliance with, the restrictive covenants set forth in Section 5 of this
Agreement.

        (d)    Company Covenant Regarding Potential Change in Control.    Upon
the consummation of any Change in Control, the Company shall deposit cash, in an
amount sufficient to provide for full payment of all potential obligations of
the Company that would arise under this Agreement upon the occurrence of a
Change in Control and a subsequent termination of your employment under
Section 3(b), into one or more grantor trusts (within the meaning of subpart E,
part I, subchapter JU, chapter 1, subtitle A of the Internal Revenue Code of
1986, as amended, also known as a "rabbi trust") established by the Company for
such purpose. Such rabbi trust(s) shall be irrevocable and shall provide that
the Company may not, directly or indirectly, use or recover any assets of the
trust(s) until such time as all obligations which potentially could arise
hereunder have been settled and paid in full, subject only to the claims of
creditors of the Company in the event of insolvency or bankruptcy of the
Company. For purposes of this Section 2(d), the "consummation of a Change in
Control" shall be deemed to have occurred upon the closing of any of the
transactions described in Section 2(a), which shall include, for the avoidance
of doubt, (i) with respect to Section 2(a)(iii), the date on which the
transaction or series of transactions that is approved by the stockholders of
the Company is completed, and not the approval itself and (ii) with respect to
Section 2(a)(iv), the date on which the transaction contemplated under the plan
or agreement that is approved by the stockholders of the Company is completed,
and not the approval itself.

        (e)    Consideration for Amendment and Restatement of the Prior
Agreement.    In consideration for your agreeing to amend and restate your Prior
Agreement, the Company shall, no later than December 31, 2002, pay you a lump
sum amount, in cash, equal to $100,000.00.

        3.    Termination.    

        (a)    Termination by the Company for Cause, by You Without Good Reason,
or by Reason of Death or Disability.    If during the Protected Period your
employment by the Company is terminated by the Company for Cause, by you without
Good Reason, or because of your death or Disability (as such

3

--------------------------------------------------------------------------------


terms are hereinafter defined), the Company shall be relieved of its obligation
to make any payments to you other than (i) its payment of amounts otherwise
accrued and owing but not yet paid and (ii) any amounts payable under
then-existing employee benefit programs at the time such amounts are due.

        (b)    Termination by the Company Without Cause or by You for Good
Reason.    If during the Protected Period your employment with the Company is
terminated by the Company without cause or by you for Good Reason, you shall be
entitled to the compensation and benefits described in this Section 3(b). If
your employment with the Company is terminated without Cause prior to a Change
in Control at the request of a Person engaging in a transaction or series of
transactions that would result in a Change in Control, the Protected Period
shall commence upon the subsequent occurrence of a Change in Control, your
actual termination shall be deemed a termination occurring during the Protected
Period and covered by this Section 3(b), your Date of Termination (as
hereinafter defined) shall be deemed to have occurred immediately following the
Change in Control, and Notice of Termination (as hereinafter defined) shall be
deemed to have been given by the Company immediately prior to your actual
termination. Your continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
hereunder. The compensation and benefits provided under this Section 3(b) are as
follows:

(i)The Company shall pay you any accrued but unpaid base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
no later than the fifth day following the Date of Termination, and you shall
receive all other amounts to which you are entitled under any compensation or
benefit plan of the Company, at the time such payments are due.

(ii)At the time specified in Section 3(d) hereof, the Company shall pay you, in
lieu of any further salary, bonus or severance payments for periods subsequent
to the Date of Termination, a lump sum amount in cash equal to 1.5 times the sum
of:

(A)the greater of (I) your annual base salary in effect immediately prior to the
Change in Control or (II) your annual base salary in effect at the time Notice
of Termination is given; and

(B)your annual target bonus for the year in which the Change in Control occurs
or, if no such target bonus has yet been determined for such year, your annual
target bonus for the year immediately preceding the year in which the Change in
Control occurs.



(iii)At the time specified in Section 3(d) hereof, the Company shall pay to you,
in lieu of amounts which otherwise may be payable to you under any bonus plan (a
"Bonus Plan"), an amount in cash equal to (A) your annual target bonus for the
year in which the Change in Control occurs, multiplied by a fraction (I) the
numerator of which equals the number of full or partial days occurring between
January 1 of the year in which your date of termination occurs up until (and
including) the date of your termination of employment, and (II) the denominator
of which is 365, plus (B) your target bonus opportunity with respect to any
other performance period in progress under all Bonus Plans in effect at the time
of termination (other than the period for which you are paid pursuant to
clause (A)), multiplied (in each case) by a fraction (I) the numerator of which
equals the number of full or partial days elapsed from the beginning of the
applicable performance period through the date of your termination and (II) the
denominator of which is the total number of days in the applicable performance
period.

(iv)For a 36-month period following your termination of employment, the Company
shall arrange to provide you with life and health insurance benefits no less
favorable than those which you were receiving immediately prior to the Notice of
Termination. Notwithstanding the foregoing, any benefit described in the
preceding sentence shall constitute secondary coverage with

4

--------------------------------------------------------------------------------

respect to any life and health insurance benefits actually received by you in
connection with any subsequent employment (or self-employment) during the
36-month period following your termination.

(v)Starting at age 55, the Company shall provide you with retiree medical and
life insurance benefits that are no less favorable than the most favorable
retiree medical and life insurance benefits that the Company has provided to any
executive officer who has retired on or prior to the time Notice of Termination
is given to you, provided that you have both (A) attained age 55 at such time
and (B) have achieved such years of service that have been recognized for
purposes of benefit accrual under the employee benefit plans of the Company that
would allow you to retire under any pension benefit plans maintained by the
Company. Notwithstanding the foregoing, any benefit described in the preceding
sentence shall constitute secondary coverage with respect to retiree medical and
life benefits actually received by you in connection with any subsequent
employment (or self-employment) following your termination.

        (c)    Excise Tax Gross-Up; Limited Reduction in Severance Payment to
Avoid Excise Tax.    

(i)In the event you become entitled to any amounts payable in connection with a
change in control (within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code")) or termination of employment during the
Protected Period (whether or not such amounts are payable pursuant to this
Agreement) (the "Severance Payments"), if any of such Severance Payments are
subject to the tax (the "Excise Tax") imposed by Section 4999 of the Code (or
any similar federal, state or local tax that may hereafter be imposed), the
Company shall pay to you at the time specified in Section 3(d) hereof an
additional amount (the "Gross-Up Payment") such that the net amount retained by
you, after deduction of any Excise Tax on the Total Payments (as hereinafter
defined) and any federal, state and local income and employment taxes and Excise
Tax upon the payment provided for by this Section 3(c), shall be equal to the
Total Payments. The foregoing notwithstanding, if the Severance Payments exceed
the Safe Harbor Amount (as defined below) and a reduction of up to 15% of any
cash payments pursuant to Section 3(b)(ii) of this Agreement would cause the
Severance Payments to be equal to the Safe Harbor Amount and thereby avoid the
imposition of any Excise Tax, the cash payments pursuant to Section 3(b)(ii) of
this Agreement shall be reduced to the extent necessary (up to 15%) to result in
all remaining Severance Payments equal to the Safe Harbor Amount. The "Safe
Harbor Amount' shall. mean one dollar less than 300% of the "base amount" as
determined in accordance with Section 280G(b)(3) of the Code.

(ii)For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax: (i) any other
payments or benefits received or to be received by you in connection with a
change in control or your termination of employment (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement with the
Company, any Person whose actions result in a change in control or any Person
affiliated with the Company or such Person) (which, together with the Severance
Payments, constitute the "Total Payments") shall be treated as "parachute
payments" within the meaning of Section 280G(b)(2) of the Code, and all "excess
parachute payments" within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless in the opinion of
nationally-recognized tax counsel selected by you such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax; (ii) the amount of the Total Payments which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (A) the total amount of the Total

5

--------------------------------------------------------------------------------

Payments and (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 3(c)(i) hereof); and
(iii) the value of any non-cash benefits or any deferred payments or benefit
shall be determined by a nationally-recognized accounting firm selected by you
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
For purposes of determining the amount of the Gross-Up Payment, you shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of your employment, you shall repay to the Company within ten
days after the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by you if such repayment results in a reduction in Excise Tax and/or
federal and state and local income tax deduction) plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of your employment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional gross-up payment
in respect of such excess within ten days after the time that the amount of such
excess is finally determined.

        (d)    Time of Payment.    The payments provided for in Sections
3(b)(ii), 3(b)(iii) and 3(c) hereof shall be made not later than the fifteenth
day following the Date of Termination; provided, however, that if the amount of
such payments cannot be finally determined on or before such day, the Company
shall pay to you on such day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments and shall pay the remainder of
such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination.

        (e)    Notice.    During the Protected Period, any purported termination
of your employment by the Company or by you shall be communicated by written
Notice of Termination to the other party hereto.

        (f)    Certain Definitions.    Except as otherwise indicated in this
Agreement, all definitions in this Section 3(f) shall be applicable during the
Protected Period only.

(i)Disability. "Disability" shall mean your absence from the full-time
performance of your duties with the Company for six consecutive months as a
result of your incapacity due to physical or mental illness or disability, and
within 30 days after written Notice of Termination is thereafter given you shall
not have returned to the full-time performance of your duties.

(ii)Cause. "Cause" shall mean termination on account of (A) the willful and
continued failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness or disability or any failure after the issuance of a Notice of
Termination by you for Good Reason) which failure is demonstrably and materially
damaging to the financial condition or reputation of the Company and/or its
subsidiaries, and which failure continues more than 48 hours after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties or (B) the willful engaging by you
in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. No act, or failure to act, on

6

--------------------------------------------------------------------------------

your part shall be deemed "willful" unless done, or omitted to be done, by you
not in good faith and without reasonable belief that your action or omission was
in n the best interest of the Company. Notwithstanding the foregoing, you shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to you a copy of the resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, you were guilty of conduct
set forth above in this Section 3(f)(ii) and specifying the particulars thereof
in detail.

(iii)Good Reason. "Good Reason" shall mean, without your express written
consent, the occurrence upon or after a Change in Control of any of the
following circumstances unless, in the case of Sections 3(f)(iii)(A), (E),
(F) or (G) hereof, such circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof.

(A)if you were an executive officer of the Company immediately prior to the
Change in Control, the assignment to you of any duties inconsistent with the
position in the Company that you held immediately prior to the Change in Control
or an adverse alteration in the nature or status of your responsibilities or the
conditions of your employment from those in effect immediately prior to such
Change in Control (this provision is inapplicable if you were not an executive
officer of the Company immediately prior to a Change in Control);

(B)a reduction by the Company in your annual base salary, any target bonus or
perquisites as in effect immediately prior to the Change in Control or as the
same may be increased from time to time except for across-the-board perquisite
reductions similarly affecting all senior executives of the Company and all
senior executives of any Person in control of the Company;

(C)the relocation of the principal place of your employment to a location more
than 50 miles from the location of such place of employment on the date of this
Agreement; except for required travel on the Company's business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control;

(D)the failure by the Company to pay to you any portion of your compensation or
to pay to you any portion of an installment of deferred compensation under any
deferred compensation program of the Company within seven days of the date such
compensation is due;

(E)the failure by the Company to continue in effect any material compensation or
benefit plan in which you participated immediately prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;

(F)the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

(G)any purported termination of your employment that is not effected pursuant to
a Notice of Termination satisfying the requirements of Section 3(f)(iv) hereof
(and, if applicable,

7

--------------------------------------------------------------------------------

the requirements of Section 3(f)(ii) hereof), which purported termination shall
not be effective for purposes of this Agreement.

Notwithstanding anything set forth herein to the contrary, none of the foregoing
circumstances shall be deemed to constitute Good Reason if such circumstance is
a sole and direct consequence of, or solely and directly related to, the
occurrence of an event described in Section 2(a)(iv).

(iv)Notice of Termination. "Notice of Termination" shall mean notice indicating
the specific termination provision in this Agreement relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

(v)Date of Termination. "Date of Termination" shall mean (A) if your employment
is terminated for Disability, 30 days after Notice of Termination is given
(provided that you shall not have returned to the full-time performance of your
duties during such 30-day period) or (B) if your employment is terminated for
any other reason, the date specified in the Notice of Termination (which, in the
case of a termination for Cause, shall not be less than 30 days from the date
such Notice of Termination is given and, in the case of a termination for Good
Reason, shall not be less than 15 nor more than 60 days from the date such
Notice of Termination is given).

        4.    Mitigation.    Except as provided in Section 3(b)(iv) and
(v) hereof, you shall not be required to mitigate the amount of payment provided
for under this Agreement by seeking other employment or otherwise, nor shall the
amount of payment or benefit provided for under this Agreement be reduced by any
compensation earned by you as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Company, or otherwise.

        5.    Restrictive Covenants.    

        (a)    Consideration for Entering into Restrictive Covenants.    In
consideration for your agreeing to be bound by the following restrictive
covenants, the Company hereby agrees to pay you an amount equal to
$1,500,000.00, payable in a lump sum cash payment within ten (10) business days
after the date of your termination of employment with the Company for any
reason. You hereby acknowledge that the above-referenced consideration
(individually and in the aggregate), the sufficiency and adequacy of which is
hereby acknowledged, is in addition to anything of value to which you are
already entitled and is given in exchange for the provisions hereof.

        (b)    Covenant Not to Compete.    In consideration for the payments
provided for in Section 5(a) above, you hereby agree that, without the Company's
prior written consent, effective as of the date of this Agreement, for so long
as you are employed by the Company or one of its Subsidiaries (and any
successors in interest therein), and for a period of two (2) years thereafter
(the "Noncompete Period"), you shall not directly or indirectly, either as
principal, manager, agent consultant, officer, stockholder, partner, investor,
lender, employee or in any other capacity, engage in or have any financial
interest in any Competitive Business (as hereinafter defined) in the Territory
(as defined herein) and in a capacity identical to or similar to the capacity in
which you worked at the Company. Nothing in this Section 5(b) shall be construed
so as to preclude you from investing in any publicly or privately held company,
provided that your beneficial ownership of any class of such company's
securities does not exceed 2% of the outstanding securities of such class. For
purposes of this Agreement, a "Competitive Business" is any corporation,
partnership, or any other business or firm that principally engages in the
business of, and competes directly with, any of the businesses owned or operated
by the Company, its Subsidiaries or affiliates (including any parent company)
and any successors thereto (the "Restricted Group") in the sale, representation
or marketing of computer programs, or any related services, for the collection
and/or dissemination of sales and/or marketing information for pharmaceutical
manufacturers, over-the-counter ("OTC") pharmaceutical manufacturers or
manufacturers of biotech or

8

--------------------------------------------------------------------------------


vaccine products (with said Competitive Businesses including, without
limitation, Siebel Systems, Inc., Dendrite International, Inc., Aurum Software
(a Baan Company), Epsilon, Phoenix Marketing, J. Nipper & Company, C3i-Inc. and
their affiliates and successors thereto). The "Territory" shall be defined to be
the following geographic areas: City of Atlanta, the counties of Clayton, Cobb,
Coweta, Dekalb, Douglas, Fayette, Forsyth, Fulton, Gwinnett and Henry, Georgia
and the counties of Bergen, Morris, Ocean, and Passaic, New Jersey. You
acknowledge that the Company conducts its business within the Territory, that
you will perform services for and on behalf of the Company within the Territory,
and that this Section (and the Territory) is a reasonable limitation on
Executive's ability to compete with the Company.

        (c)    Covenant Not to Disclose Confidential Information.    During the
Noncompete Period, you shall not disclose or use at any time any Confidential
Information (as defined below) of which you are or become aware, whether or not
such information is developed by you, except to the extent that such disclosure
or use is (x) directly related to and required by your performance of duties, if
any, assigned to you by the Company or (y) required by law. As used in this
Agreement, the term "Confidential Information" means information that is not
generally known to the public and that is used, developed or obtained by the
Restricted Group in connection with its business, including but not limited to
(i) products or services, (ii) fees, costs and pricing structures,
(iii) designs, (iv) computer software, including operating systems, applications
and program listings, (v) flow charts, manuals and documentation, (vi) data
bases, (vii) accounting and business methods, (viii) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (ix) customers and clients and customer or
client lists, (x) other copyrightable works, (xi) all technology and
tradesecrets, and (xii) all similar and related information in whatever form,
including any of the foregoing relating to research, operations, finances,
current and proposed products and services, vendors, customers, advertising and
marketing, and other non-public, proprietary, and confidential information of
the Restricted Group. Confidential Information will not include any information
that has been published in a form generally available to the public prior to the
date you propose to disclose or use such information. You acknowledge and agree
that all copyrights, works, inventions, innovations, improvements, developments,
patents, trademarks and all similar or related information which relate to the
actual or anticipated business of the Company and its Subsidiaries (including
its predecessors and successors) and conceived, developed or made by you while
employed by the Company or its successors in interests belong to the Company (or
its predecessors or successors). You hereby agree to perform all actions
reasonably requested by the Company or its successors in interests (whether
during or after the Noncompete Period) to establish and confirm such ownership
at the Company's expense (including without limitation assignments, consents,
powers of attorney and other instruments).

        (d)    Covenant Not to Solicit Customers or Employees.    You agree,
during the Noncompete Period, not to:

(i)employ, recruit, hire or attempt to recruit or hire, directly or by assisting
others, for the benefit of any person or entity other than the Restricted Group,
any person who is, or was during the twelve (12) months preceding any such
solicitation for employment or employment, employed by the Company or its
successors in interests, (other than secretarial or other administrative
employees who worked directly for you prior to such termination; and

(ii)not to directly or indirectly, recruit, solicit, contact, or divert any
customers of the Company or its successors in interests (with which customers
you have had material contact as a result of and during your employment with the
Company) to become customers of any Competitive Business. You acknowledge that
due to your relationship with such customers, you have developed special
contacts and relationships with such customers, and that it would be unfair and
harmful to the Restricted Group if you took advantage of such relationships with
such customers.

9

--------------------------------------------------------------------------------



        (e)    Limitations on Restrictive Covenants.    For purposes hereof,
these covenants not to compete/not to solicit shall not apply with respect to
any member of the Restricted Group unless the principal business thereof is a
Competitive Business. It is understood and agreed by you that the parties hereto
have attempted to limit your right to compete only to the extent necessary to
protect the Company from unfair competition. You acknowledge that the covenants
and promises contained in this Section 5 are not intended to restrict you in the
exercise of your skills or the use of knowledge or information that does not
rise to the level of a trade secret under applicable law or Confidential
Information of the Company (to which trade secrets and Confidential Information
you will have access and make use of during employment with the Company). It is
acknowledged by the parties hereto that the purpose of these covenants and
promises is (and that they are necessary) to protect the Company's legitimate
business interests, to protect the Company's investment in the specialized
training provided to (and skills obtained by) you during your employment in
addition to the overall development of its business and the good will of its
customers, and to protect and retain (and to prevent you from unfairly and to
the detriment of the Company utilizing or taking advantage of) such business
trade secrets and Confidential Information of the Company and those contacts and
relationships (including those with customers and employees of the Company)
which you established due to your employment with the Company. This Agreement is
not intended to preclude your opportunity to engage in or otherwise pursue
occupations in any unrelated or non-competitive field of endeavor, or to engage
in or otherwise pursue directly competitive endeavors so long as they meet the
requirements of this Agreement. You represent that your experience and abilities
are such that existence or enforcement of these covenants and promises will not
prevent you from earning or pursuing an adequate livelihood and will not cause
an undue burden to you or your family. You acknowledge that these covenants and
promises (and their respective time, geographic, and/or activity limitations)
are reasonable and that said limitations are no greater than necessary to
protect said legitimate business interests in light of your position with the
Company and the Company's business, and you agree to strictly abide by the terms
hereof.

        (f)    Enforcement; Specific Performance.    Notwithstanding clauses
(b), (c), (d) or (e) above, if at any time a court holds that the restrictions
stated in such clauses are in whole or in part unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because your services are unique and because you have had access
to Confidential Information, you agree that money damages will be an inadequate
remedy for any breach of this Section 5 by you. Accordingly, you understand,
acknowledge and agree that in the event of a breach or threatened breach of any
of clause of this Section 5, the Restricted Group shall suffer irreparable
injury for which there is no adequate remedy at law, and the Company or its
successors or assigns will therefore be entitled to temporary, preliminary, or
permanent injunctive relief from the courts enjoining said breach or threatened,
in addition to other rights and remedies existing in their favor (without the
posting of a bond or other security). You further acknowledge that the Company
or its successors or assigns also shall have the right to seek any other
damages, relief, or remedies at law as well as or in lieu of equitable relief in
the event of any such breach.

        (g)    Review and Voluntariness of Agreement.    You acknowledge that
you have had an opportunity to read, review, and consider the provisions of this
Agreement, that you have in fact read and do understand such provisions, and
that you have freely, voluntarily, knowingly, and without coercion entered into
this Agreement.

        6.    Costs of Proceedings.    The Company shall pay all costs and
expenses, including all attorneys' fees and disbursements, of the Company and,
at least monthly, you in connection with any legal proceedings, whether or not
instituted by the Company or you, relating to the interpretation or enforcement
of any provision of this Agreement; provided that if it is determined that you
instituted the proceeding and a finding (no longer subject to appeal) is entered
that you instituted the proceeding

10

--------------------------------------------------------------------------------


in bad faith, you shall pay all of your costs and expenses, including attorneys'
fees and disbursements. The Company shall pay prejudgment interest on any money
judgment obtained by you as a result of such proceeding, calculated at the prime
rate of The Chase Manhattan Bank as in effect from time to time from the date
that payment should have been made to you under this Agreement.

        7.    Successors; Binding Agreement.    

        (a)    Successor to Company to Assume Obligations.    The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets and/or interests of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets and/or interests as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

        (b)    Employee's Successors.    This Agreement shall inure to the
benefit of and be enforceable by you and your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. In the event of your death, all amounts otherwise payable to you
hereunder shall, unless otherwise provided herein, be paid in accordance with
the terms of this Agreement to your devisee, legatee or other designee or, if
there is no such designee, to your estate.

        8.    Notices.    Notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when (a) personally delivered or (b) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement; provided
that all notice to the Company shall be directed to the attention of the Board
with a copy to the General Counsel of the Company, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

        9.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be designated by the Board.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Georgia without regard
to its conflicts of law principles. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. The
obligations of the Company under this Agreement shall survive the expiration of
this Agreement to the extent necessary to give effect to this Agreement.

        10.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        11.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        12.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and during the term of this Agreement supersedes the provisions of the
Prior Agreement and all other prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereof with
respect to the subject matter contained herein.. The payments and benefits
provided for in this Agreement are in lieu and full satisfaction of all other
payments and

11

--------------------------------------------------------------------------------


benefits that would otherwise be due and payable under the Prior Agreement. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. Notwithstanding anything to the
contrary in this Agreement, the procedural provisions of this Agreement shall
apply to all benefits payable as a result of a Change in Control (or other
change in control) under any employee benefit plan, agreement, program, policy
or arrangement of the Company.

        If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

    SYNAVANT INC.
 
 
By
 
/s/ Vincent Napoleon

--------------------------------------------------------------------------------

    Title:   Sr. Vice President, Secretary and General Counsel
EMPLOYEE:
 
 
 
 
/s/ Wayne Yetter

--------------------------------------------------------------------------------

Wayne Yetter
 
 
 
 

12

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT FOR CERTAIN EXECUTIVES OF
SYNAVANT Inc.
